Citation Nr: 1402118	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected fragmentation of Osgood-Schlatter's defect with callus and scar tissue, left knee.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1983 to June 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the RO.  

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans' Law Judge.  A transcript of the hearing has been associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic vile reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for the service-connected fragmentation of Osgood-Schlatter's defect with callus and scar tissue, left knee.  

At the March 2013 hearing, the Veteran testified that the May 2010 VA examination did not accurately reflect the current severity of his disability.  

Since the Veteran has argued that his disability is more severe than reflected in the May 2010 VA examination, the Board finds that a new VA examination is being requested.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); VAOPGCPREC 11-95.

As the claims file currently indicates that the Veteran receives ongoing treatment from VA, the RO should also obtain and associate with the claims file all outstanding VA treatment records pertinent to his claim.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his service-connected fragmentation of Osgood-Schlatter's with callus and scar tissue, left knee since 2010.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider. 

2.  The RO should then have the Veteran scheduled for a VA examination to determine the current severity of the service-connected fragmentation of Osgood-Schlatter's with callus and scar tissue, left knee.  

The claims file and a copy of this Remand should be made available to the examiner for review, and all testing should be performed in this regard.  

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected fragmentation of Osgood-Schlatter's defect with callus and scar tissue, left knee in terms of the applicable rating criteria.  

The examiner should perform full range of motion studies and testing on repetitive use of the left knee and left leg and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion.  

The examiner should also provide findings as to whether or the extent to which there is instability or subluxation of the left knee.

The examiner must specifically make note of any scars that may be present on the left knee or left leg.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


